McClain, J.
(concurring). — My agreement with the
result reached by the majority is founded on the view that the language of the will expresses an intent to give absolutely the property described to the widow, and also an inconsistent intent by way of condition that the property remaining undisposed of at the widow’s death shall pass to other beneficiaries. Where there is such a conflict,. I think it well settle! in reason and on authority that the principal provision prevails, and the condition is void. If the language following the provision apparently giving the widow the absolute title indicates an intent to qualify the estate given to her, then it should be given effect. But it indicates, on the contrary, a wholly inconsistent intent. In other words, either the principal provision or the condition must fail, and in such a case certainly the. condition must be disregarded. The clause intervening between the words of absolute gift and the words expressing a condition do, indeed, purport to state the object and purpose of the testator; but its meaning is ambiguous. It is as consistent with the intent already expressed in the preceding clause as with the intent expressed in the condition, and it does not, therefore, support the condition as against the principal clause. If I have correctly interpreted these three clauses — the principal clause, the explaining clause, and the condition — then the conclusion of the majority would seem-to be incontestable. I am unwilling, however, to indorse the assumption embodied in the majority opinion that we have lately departed from,, and are now returning to, the landmarks of earlier cases, or to countenance the assumption in the dissent that the earlier cases are wrong, and are no longer to be taken as precedents. In this case there is no language indicating an intent to give the wife an estate for. life, and in ad*60dition a power to dispose of the absolute title; and the views expressed by this court in reference to provisions of that character are not applicable to the case before us. Perhaps we could remake the will so as to better effect the ultimate purpose of the testator, but in arriving at the testator’s intent we must limit ourselves to the interpretation of the language used. I agree that the judgment of the lo'wer court should be affirmed.